Citation Nr: 0530701	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for bronchial asthma has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from October 29, 1973 to 
November 28, 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2000 RO decision which found that the veteran 
had submitted new and material evidence to reopen his claim 
for service connection for bronchial asthma, and denied the 
claim based upon de novo consideration. The veteran testified 
at a Travel Board hearing held at the RO in June 2004.

In February 2004, the veteran filed a claim seeking service 
connection for post-traumatic stress disorder. Such matter 
has not been developed for Board review, and it is referred 
to the RO for appropriate action.

The veteran appealed the Board's September 2004 decision 
denying the veteran's claim to reopen the issue of 
entitlement to service connection for bronchial asthma to the 
United States Court of Appeals for Veterans Claims (Court).  

In June 2005, the veteran's attorney (who is now not 
authorized to represent claimants for benefits before VA) and 
a representative of the VA Office of General Counsel, on 
behalf of the Secretary, filed a joint motion to vacate the 
Board's decision, to Remand, and to Stay Further Proceedings 
(a "Joint Motion").  In a June 2005 Order, the Court 
granted the motion, vacated the Board's September 2004 
decision and remanded the matter to the Board for action 
consistent with the Joint Motion. 

The issue of entitlement to service connection for bronchial 
asthma is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. In a April 1974 decision, the RO denied service connection 
for bronchial asthma.

2. Evidence received since the RO decision was issued in 
April 1974 is new and bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the veteran's 
claim.


CONCLUSION OF LAW

1. The April 1974 RO decision, which denied service 
connection for bronchial asthma, is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).

2. The evidence received since the RO decision is new and 
material; thus, the claim of service connection for bronchial 
asthma is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that while the RO found that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for bronchial asthma, 
the Board is required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See 38 U.S.C.A. §§ 7104(b), 5108; Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  If 
it is determined that new and material evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As noted above, in April 1974, the RO denied service 
connection for bronchial asthma.  Although notified of that 
decision that month, the veteran did not initiate an appeal.  
Thus, the April 1974 decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The RO's April 1974 decision concluded that the veteran's 
bronchial asthma existed prior to his entry into active duty 
service, and was not aggravated by this service. Evidence 
considered by the RO in reaching its April 1974 decision 
consisted primarily of the veteran's service medical records 
(SMRs). This includes an enlistment examination, performed in 
October 1973, noting his history of asthmatic bronchitis 
since age 10. A treatment report, dated November 13, 1973, 
noted that the veteran was a "19 y/o known asthmatic, on no 
meds." A physical profile report, dated November 15, 1973, 
noted that he was returned to his unit for separation 
processing based on his asthma. An inservice treatment 
report, dated November 16, 1973, noted that he "has had 
asthma since childhood. Never required hospitalization, but 
has required numerous emergency room visits in the past, 
including just prior to induction." The report noted a 
diagnosis of bronchial asthma with acute asthmatic 
bronchitis, and recommended that he be discharged from the 
service since he does not meet induction standards. 

A medical board proceeding report, dated November 19, 1973, 
noted a diagnosis of bronchial asthma with acute bronchitis. 
The report noted that this condition pre-existed the 
veteran's entry into active duty service, and was not 
aggravated therein.

In November 2000, the veteran filed a petition to reopen his 
claim for service connection for bronchial asthma. In support 
of his claim, he submitted five lay statements, dated in 
October 2000 and November 2000, noting that he played 
football and other sports while in junior high and high 
school, and that he had no health problems at that time.

The veteran also submitted his own statements and testimony, 
indicating that he was a football player during school and 
that he had no problems with asthma until his active duty 
service. At his hearing before the Board in June 2004, he 
testified that he first started having problems breathing 
problems during his active duty service. He claimed that 
while stationed at Fort Polk, Louisiana, he was exposed to CS 
gas during nuclear biological chemical weapons training, and 
that resulted in bronchial asthma. Following his discharge 
from the service, he testified that he took over-the-counter 
medicines for this condition until 2000. He also reported 
seeing some civilian physicians following his discharge from 
the service, but that he could not recall their names. At the 
hearing, he submitted copies of newspaper articles noting 
that he played football for the O'Bannon Greenwaves were 
provided to the VA. He also submitted a waiver of RO 
consideration of this evidence.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

As applicable to the present case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" in 38 C.F.R. § 
3.156(a) was revised, effective August 29, 2001. This new 
regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2003).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it does not apply to the instant case. 66 Fed. Reg. 
45620 (2001). 

As indicated above, the veteran has submitted evidence 
indicating that he played football prior to his entry into 
active duty service. This evidence includes newspaper 
articles, lay statements, and his own testimony, noting his 
participation in sports prior to his entry into active duty 
service in October 1973. These lay statements further 
indicate that the veteran did not appear to have any physical 
restrictions limiting his participation in performing this 
activity.

The joint motion made no reference to the limited period of 
service in the case, October 29, 1973 to November 28, 1973.  
Notwithstanding, in light of the Court's Order, the Board 
finds that this issue must be reopened. 

Having reopened the claim, the Board finds that the evidence 
is not sufficient to decide the claim without further 
development.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral bronchial 
asthma is reopened.


REMAND

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111. See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), 
VAOPGCPREC 3-2003 (July 16, 2003). Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service. The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

Given that these legal developments are intertwined with the 
veteran's claim, and in light of the Court's Order, this case 
is REMANDED to the RO for the following development and 
consideration:

1. Ask the veteran to provide any medical 
evidence in his possession that supports 
his contention that he did not have 
bronchial asthma prior to service.  If 
possible, he should include the names and 
addresses of all private clinical sources 
and approximate dates of treatment 
showing that he did not have bronchial 
asthma prior to service. Ask him to 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of each private care 
provider he identifies. 

2. Schedule the veteran for a VA 
respiratory examination to determine the 
nature, etiology, and probable time of 
onset of his bronchial asthma. Send the 
claims folder to the examiner for a 
review of the veteran's pertinent medical 
history noted in the REASONS AND BASES 
above. The rationale for all diagnoses 
and opinions expressed should be 
discussed. The examination report must 
confirm that the claims folder was 
reviewed.

*	The examiner should indicate whether 
it is at least as likely as not that 
any documented in-service 
manifestations of respiratory 
problems were the earliest 
manifestations of bronchial asthma, 
or whether the condition pre-existed 
service from October 29, 1973 to 
November 28, 1973.  The examiner 
should also determine whether the 
veteran's bronchial asthma was 
permanently worsened as a result of 
service from October 29, 1973 to 
November 28, 1973.

3.  If any development is incomplete, 
including if the VA examiner's medical 
evaluation report does not include the 
opinion requested, appropriate corrective 
action should be taken. 38 C.F.R. § 4.2.

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
All applicable laws and regulations 
should be considered. Wagner, 370 F. 3d 
1089, VAOPGCPREC 3-2003.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, allowing for an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. No action is 
required of the appellant until notified. The purpose of this 
remand is to obtain clarifying information and to ensure due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


